January 19, 2010 The Student Loan Corporation Announces Year-End and Fourth Quarter Earnings Stamford, CT: The Student Loan Corporation (NYSE:STU) today reported net ­­­income of $125.7 million, or $6.28 per share, for the year ended December 31, 2009, an increase of $52.2 million compared to net income of $73.4 million, or $3.67 per share, reported for 2008.The Company’s 2009 results benefited from gains on loan sales to the Department of Education, operating expense reductions and the positive impacts of improved market conditions on the Company’s assets measured at fair value, which offset the 16% decrease in net interest income. For the quarter ended December 31, 2009, net income was $38.1 million, or $1.90 per share, an increase of $25.8 million compared to net income of $12.3 million, or $0.62 per share, for the fourth quarter of 2008. “I am extremely proud of The Student Loan Corporation’s achievements over the past year despite the difficult market environment.We executed our strategy to secure new long-term structural liquidity while transforming the Company into a more efficient organization.We hope to build on this success as we enter what is anticipated to be another challenging year,” said The Student Loan Corporation’s Chairman, President and Chief Executive Officer, Michael Reardon. During 2009, the Company leveraged its portfolio to secure $15.7 billion of long-term structural liquidity.This included $10.4 billion of funding from the U.S. Department of Education sponsored conduit, Straight-A Funding, LLC.The Company also executed four securitizations, including three FFEL Program securitizations which provided $3.9 billion of funding, and a private education loan securitization under the Term Asset-Backed Securities Loan Facility which contributed an additional $1.4 billion of funding. The Department of Education’s Loan Participation Purchase Program (the Participation Program) continued to be a significant source of funding throughout 2009.Since the inception of this program, the Company has funded $5.3 billion of FFEL Program Stafford and PLUS loan disbursements.During the fourth quarter of 2009, the Company completed $0.7 billion of loan sales to the Department of Education through the Loan Purchase Commitment Program (the Purchase Program) bringing cumulative sales to $3.0 billion.These proceeds were used to pay back funding previously received under the Participation Program. The Company’s managed student loan portfolio grew by $0.8 billion (2%) to $42.9 billion during 2009.The managed portfolio includes $28.3 billion of the Company’s owned loan assets and $14.6 billion of loans serviced on behalf of securitization trusts or other lenders.Originations for the year ended December 31, 2009 included FFEL Program Stafford and PLUS loan originations of $5.8 billion, up modestly compared with the $5.7 billion originated in 2008.The Company also made new CitiAssist® loan commitments of $1.2 billion during 2009, which was 29% lower than 2008 reflecting the Company’s refined origination strategy. Net interest income of $277.6 million for the year ended December 31, 2009 was $53.7 million (16%) lower than 2008.Net interest margin of 0.97% for the year ended December 31, 2009 was 35 basis points lower than the same period of 2008.During 2009, the Company increased structural long-term funding by $15.7 billion.
